Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 2, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits effective April 14, 1975 because she was unavailable for employment. It is clear and long established law that the issue of whether one is or is not available for employment is one of fact and its resolution is within the sole province of the board. Its resolution of the issue must be upheld if supported by substantial evidence (Matter of Bass [Catherwood], 31 AD2d 573). Claimant’s admission that she had not looked for work because there was none and because she expected to be called back to work by her former employer together with her failure to seek job assistance through her union and her meagre and sporadic job efforts provide substantial support for the board’s decision and it must be affirmed. Claimant’s assertions that her difficulty with the language prevented her from accurately communicating the facts finds no support in the record. Decision affirmed, without costs. Sweeney, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.